Citation Nr: 9901314	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran and his legal custodian


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a September 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  That determination denied the 
veterans claim of entitlement to service connection for PTSD 
and entitlement to service connection for multiple disorders 
associated with exposure to Agent Orange.  In an April 1996 
hearing, the veteran withdrew the issue of entitlement to 
service connection for multiple disorders associated with 
exposure to Agent Orange.  Therefore, the issue for appellate 
review is limited to entitlement to service connection for 
PTSD.

The Board notes that by rating decision dated in April 1992, 
the veteran was awarded non-service-connected pension 
benefits.  

In June 1997, the Board remanded this case for further 
development, including an attempt to verify the veterans 
claimed stressors from the U.S. Army and Joint Services 
Environmental Support Group (ESG) [presently, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)], and 
the conduct of a VA psychiatric examination.  Said 
development having been completed, this case is properly 
before the Board.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has submitted lay statements 
which indicate that he experienced stressors while in 
Vietnam.  He also contends that he performed duties other 
than those reflected in his reported military occupational 
specialty (MOS) and that documents reflecting the activities 
of his company and battalion verify his stressors.  The 
veteran further contends that the benefit of the doubt should 
be resolved in his favor and that he should be granted 
service connection for PTSD.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is denied.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of this appeal.

2. The veteran did not serve in combat.

3. Credible supporting evidence to support the veterans 
asserted non-combat stressors has not been adduced.


CONCLUSION OF LAW

PTSD was not incurred as a result of service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.

In general, under pertinent law and VA regulations, service 
connection may be granted if the greater weight of the 
evidence establishes that an acquired psychiatric disorder 
was incurred in service, or was manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991, Supp. 1998); 38 C.F.R. §§ 
3.303(a), 3.307, 3.309 (1998).  Notwithstanding the lack of a 
diagnosis of PTSD during service or within one year 
thereafter, however, service connection may be granted if all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (1998); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The threshold question in this case is whether the claim is 
well-grounded under 38 U.S.C.A. § 5107(a).  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993); Robinette v. Brown, 8 Vet. App. 69 
(1995).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A veteran 
seeking service connection for PTSD must satisfy the initial 
burden of submitting a well-grounded claim by furnishing 
(1) medical evidence of a current disability, (2) medical or 
lay evidence of an in-service stressor, and (3) medical 
evidence of a nexus between service and the current PTSD 
disability.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the law, the evidentiary assertions presented to well 
ground a claim are presumed to be true for the limited 
purpose of ascertaining whether the claim is well grounded.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  The well-
grounded claim requirement parallels the rule applied in 
civil actions to determine whether a complaint has stated a 
cause of action -- a basis for affording the relief sought -- 
for which purpose the facts alleged are accepted as true.  
Robinette, 8 Vet. App. at 75.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See King, supra.  The assertions of a 
lay party on matters of medical causation, diagnosis, or date 
of inception of a disability are not sufficient to make a 
claim well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).

The Board finds that the appellant has submitted a well-
grounded claim of entitlement to service connection for PTSD.  
He has submitted (1) medical evidence of a current diagnosis 
of PTSD; (2) testimony of an in-service stressor, which the 
Board will accept as true for the limited purpose of 
determining whether the claim is well-grounded; and (3) 
medical evidence of a nexus between service and the current 
PTSD disability.

However, having found that the appellants claim is well 
grounded does not end the Boards inquiry.  Rather, in this 
case, it places upon VA the duty to assist the appellant in 
the development of his claim by affording him a medical 
examination and by obtaining relevant records which could 
possibly substantiate his claim.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Butts v. Brown, 5 Vet. App. 532, 540- 
41, (1993); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See 38 U.S.C.A. § 5107(a).  This case was remanded by the 
Board in June 1997 for such development which has now been 
completed.

The adjudication of a well-grounded claim for service 
connection for PTSD requires the evaluation of the evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veterans 
military record, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); Cohen, 10 Vet. App. at 137.  For a 
grant of service connection for PTSD, the governing 
regulation,  38 C.F.R. § 3.304(f), requires the presence of 
three elements: (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  Cohen, 10 Vet. App. at 
138.

Since VA Manual M21-1 provisions in Part VI, 11.38 are 
substantive rules that are the equivalent of [VA] 
regulations,  Hayes v. Brown, 5 Vet. App. 308, 312-13 
(1991), they too are considered by adjudicators, but only to 
the extent they are more favorable to the veteran than § 
3.304(f) provisions.  Cohen, 10 Vet. App. at 139; Marcoux v. 
Brown, 10 Vet. App. 3, 6 (1996).  The Diagnostic and 
Statistical Manual of Mental Disorders (DSM) is also 
considered in an auxiliary role.  Adopted by VA on November 
7, 1996, the DSM- IV criteria are applied on all questions to 
which they are relevant to the extent those criteria are more 
favorable to the veteran.  Cohen, 10 Vet. App. at 139-40.

Regarding the initial § 3.304(f) PTSD element, if there is a 
current, clear, and unequivocal diagnosis of record from a 
mental-health professional, it is presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen, 10 Vet. App. at 140.  The Board cannot use 
the DSM provisions themselves as a basis for rejecting either 
of these components of the diagnosis, but instead would have 
to rely on independent medical evidence.  If the Board 
believes that a medical report does not comport with the 
applicable DSM diagnostic criteria, regulations require that 
it return the report to the regional office for clarification 
or further examination.  Cohen, 10 Vet. App. at 140.

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
engaged in combat with the enemy.  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  The Board is required to make specific 
findings of fact as to whether or not the veteran was engaged 
in combat with the enemy and, if so, whether the claimed 
stressor is related to such combat.  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  If the claimed stressor is not 
combat related, the veterans lay testimony regarding [an] 
in service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
credible evidence.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  After-the-fact medical-nexus evidence, however, 
cannot be used to establish the occurrence of the stressor.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996),(affd September 
9, 1997).  Conversely, [i]f the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996) (Combat status not determined by certain 
awards or MOS.).  Where it is determined, through the receipt 
of certain recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veterans lay testimony regarding the stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the veterans testimony is found to 
be satisfactory.  Satisfactory evidence is credible 
and consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f).  Clear and convincing evidence that a 
particular asserted stressful event did not occur may serve 
to rebut the lay evidence as to the in-service stressors.  
Cohen, 10 Vet. App. at 145.  Thus, in order to grant service 
connection for PTSD to a non-combat veteran, there must be 
credible evidence to support the veterans assertion that the 
stressful event occurred.  

The third §3.304(f) element necessary for a grant of service 
connection is medical evidence of a causal nexus between the 
current symptomatology and the claimed in-service stressor.  
Cohen, at 150.  The Board must make a specific finding as to 
whether the asserted stressful event was a basis for the 
current diagnosis identified in the reports of record.  If 
the Board is in doubt as to the medial evidence regarding 
this element, the duty to assist requires that the Board seek 
clarification in the form of a medical opinion.

Pertinent facts

The veterans DD-214 reflects that he had honorable active 
duty service for a three year period from October 1966 
through October 1969.  Service personnel records show that he 
served as a stock control and accounting specialist as well 
as a shipping clerk with the 463rd Supply Company from April 
1967 to January 1969.  The veteran is the recipient of the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Vietnam Service Medal with Bronze Service Star. 

The veterans service medical records are associated with the 
claims file.  The veterans psychiatric condition was 
clinically evaluated as normal at the October 1966 enlistment 
and July 1969 separation examinations.  The veteran lost 
three teeth, numbered 7-9 in service.  He is presently 
service-connected for the loss of these teeth which did not 
result from POW status or from trauma.  He was also treated 
for a laceration on the head in August 1967.  There is no 
indication that the veteran sustained any combat-related 
injury while in service.

In October 1969, the veteran filed a claim for service 
connection for an accidental head injury sustained in 
1967.  The veteran underwent a VA examination in August 1970.  
He indicated that in 1968 he was struck in the head by a ball 
bearing and sustained a laceration which was sutured.  He 
said that he has had no problems with his head since that 
time.  

In a September 1982 VA medical consultation, an examiner 
noted that although the veteran served in Vietnam, he was 
not able to elicit information during [the] interview which 
would lead [him] to suspect that his Viet Nam experiences had 
current etiological significance.  In November 1984, the 
veteran again reported that he had sustained a head 
injury between 1967 to 1968.  In December 1984, a VA 
medical record was obtained, reflecting that the veteran 
reported having no medical problems at [the] time of 
[Vietnam].  

In a July 1991 VA inpatient report, the veteran indicated 
that he was shot in the head and hit by a metal ball 
while in service.  Inter alia, he was diagnosed to have 
rapidly progressive dementia, possible malingering.

The veteran submitted a PTSD Stress Disorder Questionnaire in 
November 1992.  He indicated that he served with the 463rd 
Supply Company, II Corps area with 101st Logistical Command.  
He stated that he worked in supply warehouses and 
occasionally as a gunner on supply convoys from June 1967 to 
January 1969.  
When requested to list the specific experiences of his 
military service which had a significant or major emotional 
impact upon him, the veteran stated that it was the entire 
in country time because you never ever known who or where the 
enemy was  your enemy could have been small children  
women, etc.  He said that he was threatened in September 
1968 to allow stealing of government items.  As to his 
combat duty assignments, he stated that there were none 
officially.  

The veteran was requested to respond to the question [I]f 
you believe that some or all of your significantly stressful 
and disturbing experiences occurred while performing an 
assignment outside your normal military occupational 
specialty (MOS), please provide the details.  He responded: 
No.  Just the whole time in Vietnam was stressful and have 
not really been able to adjust since then in a normal 
manner. 

In a November 1992 VA medical record, it was noted that the 
veteran had been diagnosed to have, inter alia, dementia with 
depression.

At a January 1993 VA examination, the veteran was diagnosed 
to have PTSD.  He reported that while performing convoy duty, 
he shot and killed a peasant family consisting of parents and 
two children with a .50 caliber machine gun.  He stated that 
after he had done so, he examined the bodies and found 
grenades and weapons hidden.  As to the reason for this 
action, he alluded to his desire to teach some green 
recruits.  He stated that he fell asleep on guard duty and 
was attacked by an enemy soldier.  He stated that he was 
struck in the face with a rifle and his front teeth were 
knocked.  He recounted that he had heard that one unit had 
only 10 survivors out of 250 men.  The veteran also related 
that he picked up a hitch-hiking soldier who was killed when 
he ran over a land mine.  The veteran added that he was 
thrown out of the vehicle on this occasion.  

The veteran underwent another VA examination in February 
1993.  He was again diagnosed to have PTSD.  He recounted his 
stressors which included the following:  he and a friend fell 
asleep in a guard tower while on duty and his friends throat 
was cut by the enemy.  He indicated that four of his teeth 
were knocked out in the incident.  He stated that he killed 
two civilians.  He also related the incident regarding the 
hitch-hiker who was killed by a landmine.  He stated that he 
often had to dive into bunkers while being shelled.  On one 
occasion, he indicated that he dove into the ammunition 
bunker and was in fear that it would be hit and that he would 
be killed.  He also indicated that he sustained an injury to 
his head when he was hit by a package of ball bearings.

In June 1994, the RO requested the veteran to provide more 
specific information regarding his claimed stressors.  The 
veteran responded that he only knew the man killed while on 
guard duty  as [redacted]. He said that the man was a 
[Specialist Four]  and that he was killed in late 1967 or 
early 1968.  

In August 1994, statements from the veterans spouse, mother, 
sister and daughter-in-law were received.  In sum, these 
statements relate the makers observations as to the 
veterans pre-service and post-service moods, behaviors, 
relationships, and job experiences.

With his November 1995 substantive appeal, the veteran 
submitted a copy of a one-page document reflecting the unit 
history of the 463rd Supply Company.  For the period of the 
veterans assignment thereto, the history reflects that the 
unit was a General Support unit, attached to the 98th 
Supply and Service Battalion (General Support) within the 
U.S. Army Depot in Qui Nhon, Vietnam.  As to its mission, the 
463rd Supply Company was said to provide transportation 
services for the refurbishment of perishable supplies to 
various destinations.  

An April 1996 hearing was held at the RO in Portland, Oregon.  
Through his representative, the veteran contended that the 
head laceration as evidenced in his service medical records 
was the result of hostile action by the enemy.  The veteran 
testified at the hearing that his front teeth were knocked 
out by the enemy as he previously described.  

The veteran underwent a VA examination in August 1997.  He 
was diagnosed with PTSD.  Stressors identified in the 
examination included being exposed to friends and enemies who 
were dead and injured, and killing women and children.

In September 1997, USASCRUR reported that it was unable to 
document that the veteran was a perimeter guard, gunner on 
convoys, or participant in perimeter patrols.  It was also 
unable to verify the killing of civilians alleged by the 
veteran.  Without the name or other identifying information 
of the veterans buddy, the hitch-hiker, or unnamed friends 
of the veteran whom he alleges were killed in service, these 
events also could not be verified.  USASCRUC attached various 
documents including unit histories of the 463rd Supply 
Company, 98th Supply and Service Battalion, and 1st Logistical 
Command.  None of these documents verified the specific 
stressors alleged by the veteran.  

As to participation in combat activities, or combat-related 
actions, these are only reflected in the organizational 
report of the U.S. Army Support Command, Qui Nhon.  The 
report does not reflect that the appellants company, or the 
battalion to which it was attached, participated in any 
combat action, or responded to any incursions or similar 
action by enemy forces.  The report details that enemy 
activity increased and ammunition supply points, airfields, 
Class III storage areas, and port facilities were 
targeted.  Further, in May 1967, a petroleum and fuel storage 
facility was attacked; and that in November 1967 and in 
January 1968, special emphasis was placed on ammunition 
resupply.  There is no mention in the organizational report 
of the U.S. Army Support Command of any specific Class I 
supply function or the impact of enemy action upon it.    

In June 1998, the veteran submitted an operational report 
dated in August 1968.  He highlighted two entries related to 
the 54th Transportation Battalion and the 444th Transportation 
Company.  The veteran stated I told them I was on a convoy 
that was hit.  The convoys were always being harassed by the 
enemy one way or another.  However, none of the units 
mentioned in the operational reports were identified as the 
463rd Supply Company, or the 98th Supply and Service 
Battalion.

The most recent VA examination, conducted in May 1998, 
diagnosed the veteran with PTSD.  The diagnosis was made by 
history because the veteran was too cognitively impaired by 
nonservice related dementia to be a good historian.  However, 
the examiner specifically noted that he did not dispute the 
prior diagnosis of PTSD.



Analysis

As an initial matter, the Board finds that this appellant is 
not a combat veteran and is thus not entitled to any 
presumptions arising from such status.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

The veteran is the recipient of the Vietnam Campaign Medal.  
This decoration is awarded to those who served in Vietnam for 
6 months or more from March 1961 to March 1973.  Although it 
is also awarded to those personnel who served for less than 6 
months during the period indicated, the eligible recipients 
must have been wounded or killed in action or captured by the 
enemy and escaped.  See Army Regulation 672-5-1, paragraph 4-
42.  The Vietnam Service Medal is awarded to those who were 
attached to or regularly serve[ed] for 1 or more days 
with an organization participating in or directly supporting 
military operations.  Id. at para. 4-29.  The Bronze Service 
Star, as an appurtenance of the Vietnam Service Medal, is 
indicative of assignment or attachment to a unit during the 
period in which it  participated in combat; or under orders 
in the combat zone and in addition having met specified other 
conditions.  Id. at para. 6-8h.

The veterans authorized decorations do not therefore 
indicate participation in combat, and scrutiny must therefore 
be made into the other proffered military records.  However, 
as noted above, the obtained unit histories, in particular 
those of the 1st Logistical Command, do not reflect that the 
appellants unit, the 463rd Supply Company, participated in 
combat activities.  To the extent that the unit histories and 
the veterans personnel records may indicate the veterans 
presence in a combat zone, participating in combat-support 
activities, the Board finds these to be insufficient to 
establish combat status.  By its nature, the entirety of the 
American military and naval presence in Vietnam could be 
fairly said to have been in the nature of combat support.  
However, the mere presence in a combat zone is not in and of 
itself to amount to participation in combat.  Because the 
veteran is not therefore accorded the status of a combat 
veteran, there must be adduced credible evidence of the 
occurrence of his claimed stressors.  Zarycki, supra.       

The veteran has been diagnosed with PTSD based on stressors 
identified by the veteran in various examinations subsequent 
to service.  In this regard, the Board accords no probative 
value to the opinions of the VA psychiatric examiners as to 
the occurrence of the claimed stressor, as this issue is not 
a medical determination.  The opinion by a mental health 
professional based upon a post service examination is 
insufficient to establish the occurrence of a claimed 
stressor.  Cohen, 10 Vet. App. at 143.

As stated above, the veterans service medical records do not 
show treatment for any combat-related injury.  The veteran 
alleged in a July 1991 VA inpatient report that he was 
shot in the head.  At subsequent examinations and at the 
April 1996 hearing, the veteran testified that he lacerated 
his head as a result of hostile enemy action.  The service 
medical records show that the veteran was treated in August 
1967 for a laceration to the head.  There is no evidence to 
suggest that this injury was combat related.  In October 
1970, the veteran filed a claim for service connection for an 
accidental injury to the back of the head, sustained in 1967.  
In an August 1970 VA examination, the veteran indicated that 
his head was lacerated in 1968, sutured, and that he has had 
no problems since.  There is no evidence to support a finding 
that the veteran was shot in the head.  The only evidence 
which suggests that the laceration sustained in 1967 was 
combat-related is the veterans testimony.  However, while 
the veterans testimony was found credible for purposes of 
well grounding the claim, see King, 5 Vet. App. at 21, his 
testimony regarding an in service stressor is insufficient, 
standing alone, to establish service connection and must be 
corroborated by credible evidence.  See Doran, 6 Vet. App. at 
395.  As there is no corroboration, the Board finds that the 
underlying stressor is unverified.

The veteran also reported at VA exams and at the April 1996 
hearing that he lost his four front teeth when they were 
knocked out by the enemy.  The service medical records 
reflect that one of the veterans teeth alleged to have been 
knocked out was missing prior to service.  He is in receipt 
of service connection for his front teeth, which, according 
to VA form 10-7131, the veteran did not allege occurred as a 
result of POW status or from trauma.  The service medical 
records do not reflect that these teeth were removed as a 
result of trauma.  Again, as there is no corroboration, the 
Board finds that the underlying stressor is unverified.

Likewise, USASCRUR was unable to verify the alleged stressors 
including the death of the veterans friend [redacted], the 
hitch-hiker, other friends, or the killing of the enemy or of 
civilians.  The Board notes that the veteran initially 
indicated at a January 1993 VA examination that he killed a 
peasant family, including two parents and two children and 
one month later, at a February 1993 VA examination, reported 
that he killed two civilians.  These reports are 
inconsistent.  These stressors remain unverified.

The veteran stated that he was affected by the story that one 
unit had only 10 survivors out of 250 men.  However, there is 
no evidence of when or where this stressor occurred.  
Therefore, it too, remains unverified.

The other evidence supported by the veteran in support of his 
claim includes the operational reports related to the 54th 
Transportation Battalion and the 444th Transportation 
Company.  The veteran submitted these reports for the 
proposition that he alleged that he was on a convoy that was 
attacked and that these reports show that other convoys were 
also attacked.  However, as noted above, while these reports 
verify that the 54th Transportation Battalion and the 444th 
Transportation Company were attacked in February and May 
1968, respectively, they do not verify that the veterans 
company was attacked or that he was involved in such an 
attack.  Therefore, stressors related to convoy attack remain 
unverified.

In short, the Board has carefully examined all of the 
evidence of record and finds that there is insufficient 
evidence to corroborate the occurrence of the claimed in-
service, non-combat stressor.  The Board need not, and indeed 
cannot, under the circumstances, make a determination as to 
the existence of a current diagnosis of PTSD and a medical 
opinion that the PTSD has a nexus with a claimed in-service 
stressor.  The Board bases its decision upon the lack of a 
recognizable stressor during service.  In the absence of such 
stressor, a required element of service connection for PTSD 
is missing and the appeal fails.  The benefit sought on 
appeal is accordingly denied.

The Board emphasizes that it does not by this decision, seek 
to impugn the integrity of the veteran or the value of his 
military service.  There can be no doubt that the veteran and 
his family sincerely believe in his entitlement to the 
benefit sought.  However, their observations as to his pre-
service and post-service conditions are not relevant to the 
inquiry in this matter.  


ORDER

Service connection for PTSD is denied



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
  The Board notes that the April 1996 hearing transcript does not indicate that the taking of 
testimony was closed by the hearing officer.  However, the final page of the transcript 
reflects that the hearing officer notified the veteran that he did not have any further 
questions to ask, and inquired of the veteran whether he had any further comments to 
submit.  It appears the veteran responded fully to this inquiry, before the hearing officer 
announced that the tape recording would have to be switched over to a blank side.  
Additionally, the June 1996 statement by the veterans accredited representative reflects 
that the representative was apparently satisfied with the conduct of the hearing, after an 
apparent review of the transcript and the veterans claims file.  Thus, it appears that the 
hearing was fully conducted and there was no further evidence to be submitted.    
- 2 -
